DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 12-20 of US 10,613,919 and 11,023,394 contain every element of claims 41-42, 44-54,56-60 of the instant application and as such anticipate claims 41-42, 44-54,56-60 of the instant application.  Please see below for mapping:

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


17/241,955
10,613,919
11,023,304
41
1,3
1,3
42
4
4
43


44
5
5
45
6
6
46
7
7
47
7
7
48
8
8
49
9
9
50
10,12,13
10,12,13
51
13
13
52
14
14
53
15
15
54
16
16
55


56
17
17
57
17
17
58
18
18,19
59
19
19
60
20
20



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-44, 50-54, 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar et al. US2008/0068983A1 in view of Della Corte et al. US2016/0259677A1.
As per claim 41, Dunbar teaches a data production error notification system comprising: a plurality of data production systems, each data production system having a plurality of operating characteristics and including a data processor configured to receive input data from any other of the plurality of data production systems, process the received input data to produce output data, make the output data accessible to any other of the plurality of data production systems (¶ 0021); and upon identification of a data error in a data transmission originating data production system, obtain data error information, determine one or more of the operating characteristics of the data transmission originating data production system, assemble a data error notification including an identification of the originating data production system and the data error information (¶ 0040), establish system notification criteria based on the one or more of the operating characteristics of the data transmission originating data production system (¶ 0020), and transmit the data error notification to those of the plurality of data production systems that meet system notification criteria (¶ 0043).  Della Corte teaches a monitoring server in communication with each of the plurality of data production systems, the monitoring server being configured to monitor data transmissions between the data production systems (¶ 0021).  It would have been obvious to one of ordinary skill in the art to use the process of Della Corte in the process of Dunbar.  One of ordinary skill in the art would have been motivated to use the process of Della Corte in the process of Dunbar because both references disclose a need to notify other nodes as to changes in the network due to an abnormality and using the notification of the Della Corte system would yield a predictable result as to the notification of an error, as desired by Dunbar. 
As per claim 42, Della Corte teaches a system according to claim 41, wherein the at least one of the one or more operating characteristics includes a software tool (¶ 0030).
As per claim 43, Della Corte teaches a system according to claim 42, wherein the data error is associated with a fault in or change to the software tool (¶ 0004).
As per claim 44, Dunbar teaches a system according to claim 41, wherein the system notification criteria specifies notification of each of the plurality of data production systems having at least one of the one or more operating characteristics in common with the originating data production system (¶ 0021).
As per claim 50, Dunbar teaches a method of mitigating error propagation risk in a plurality of interconnected data production systems, the method comprising: monitoring, by a monitoring server in communication with the plurality of data production systems, a plurality of data transmissions between the data production systems, each data transmission being from a transmitting system to a receiving system; receiving, by the system, an error message indicating that a data error has occurred in an originating source system, the error message including data error information; determining, by the system, one or more operating characteristics of the originating source system; assembling, by the system, a data error notification including an identification of the originating source system and the data error information; establishing system notification criteria based on the one or more operating characteristics of the originating source system; and transmitting, by the system, the data error notification to those of the plurality of data production systems that meet system notification criteria (¶ 0021, 0040, 0020, 0043).  Della Corte teaches wherein the system is a monitoring server (¶ 0021). It would have been obvious to one of ordinary skill in the art to use the process of Della Corte in the process of Dunbar.  One of ordinary skill in the art would have been motivated to use the process of Della Corte in the process of Dunbar because both references disclose a need to notify other nodes as to changes in the network due to an abnormality and using the notification of the Della Corte system would yield a predictable result as to the notification of an error, as desired by Dunbar. 
As per claim 51, Dunbar teaches a method according to claim 50, wherein the system notification criteria specifies notification of each of the plurality of data production systems having at least one of the one or more operating characteristics in common with the originating source system (¶ 0021).
As per claim 52, Della Corte teaches a method according to claim 51, wherein the at least one of the one or more operating characteristics includes a software tool (¶ 0030).
As per claim 53, Dunbar teaches a method according to claim 50, wherein the error message is received from an error monitor in the originating source system (¶ 0021).
As per claim 54, Dunbar teaches a method according to claim 50, wherein the error message is received from an error monitor in a receiving processing system downstream of the originating source system (¶ 0021).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 58-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunbar.


As per claim 58, Dunbar teaches a data production monitoring server comprising: a communication interface in communication with each of a plurality of data production systems, the communication interface being configured for receiving data transmission information for each data transmission between data production systems; and a notification processor configured to, upon identification of a data error in the originating data production system, obtain data error information, determine one or more operating characteristics of the data transmission originating data production system, assemble a data error notification including an identification of the originating data production system and the data error information, establish system notification criteria based on the one or more of the operating characteristics of the data transmission originating data production system, and transmit, via the communication interface, the data error notification to data production systems that meet system notification criteria(¶ 0021, 0040, 0020, 0043, see claim 41 for mapping).
As per claim 59, Dunbar teaches a data production monitoring server according to claim 58, wherein the system notification criteria specifies notification of all data production systems having a predetermined operating characteristic in common with the originating source system (¶ 0021).


Allowable Subject Matter
Claims 55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0101385 A1 to Lee:  Cross-platform warning system.
US 2012/0230212 A1 to Kaplan et al.:  Detecting and abating network congestion to avoid delay.
US 9,037,896 B2 to Addepalli et al.:  Root cause analysis for time series performance network.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113